Case 9:18-cv-80176-BB Document 314-1 Entered on FLSD Docket 11/26/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

IRA KLEIMAN, as personal representative of
the estate of David Kleiman, and W&K INFO
DEFENSE RESEARCH, LLC

       plaintiffs,
v.                                                            Case No. 9:18-cv-80176 (BB/BR)

CRAIG WRIGHT,

      defendant.
_____________________________________/

                      NOTICE OF TAKING VIDEOTAPED DEPOSITION

       Please take notice that the undersigned attorney, under Fed. R. Civ. P. 30(b)(6), will take the

videotaped deposition of:

 NAME                                  DATE & TIME             PLACE
 Corporate Representative for          December 10, 2019,      Rivero Mestre LLP
 W&K Info                              at 10:00 a.m.           2525 Ponce de Leon Boulevard
 Defense Research, LLC                                         Suite 1000
  (Topics of Examination                                       Miami, Florida 33134
 attached as Schedule A)

       The deposition will be upon oral examination before a notary public or any other officer

authorized by law to take depositions. The undersigned intends to record the testimony of the

deponent by audio and/or video technology in addition to intending to stenographic method. The oral

examination will continue from day to day until completed. This deposition is being taken for the

purpose of discovery, for use at trial, or both of the foregoing, or for such other purposes as
Case 9:18-cv-80176-BB Document 314-1 Entered on FLSD Docket 11/26/2019 Page 2 of 6




    permitted under the Federal Rules of Civil Procedure.

                                                  Respectfully submitted,

                                                  RIVERO MESTRE LLP
                                                  Attorneys for Dr. Craig Wright
                                                  2525 Ponce de Leon Boulevard, Suite 1000
                                                  Miami, Florida 33134
                                                  Telephone: (305) 445-2500
                                                  Fax: (305) 445-2505
                                                  Email: arivero@riveromestre.com
                                                  Email: jmestre@riveromestre.com
                                                  Email: arolnick@riveromestre.com
                                                  Email: receptionist@riveromestre.com

                                                  By: s/ Andres Rivero
                                                  ANDRES RIVERO
                                                  Florida Bar No. 613819
                                                  ALAN H. ROLNICK
                                                  Florida Bar No. 715085
                                                  AMANDA MCGOVERN
                                                  Florida Bar No. 964263
                                                  BRYAN L. PASCHAL
                                                  Florida Bar No. 091576

                                  CERTIFICATE OF SERVICE

         I certify that on November 8, 2019, I severed by e-mail the foregoing document to all
  counsel of record.


                                                                  _ /s/Andres Rivero
                                                                     ANDRES RIVERO
Case 9:18-cv-80176-BB Document 314-1 Entered on FLSD Docket 11/26/2019 Page 3 of 6



                                            SCHEDULE A

                                     Designated Topics for
                    W&K Info Defense Research LLC’s Corporate Representative

                                           I. DEFINITIONS

          The following terms and words have the following meanings:

         A.         “Communications” means any oral, written, or electronic transmission of

  information, including, but not limited to, letters or correspondence, conversations, meetings,

  discussions, telephone calls, telegrams, telecopies, telexes, seminars, conferences, messages,

  facsimile transmissions, electronic mail, vistomail, notes or memoranda.

         B.         “Complaint” means the Second Amended Complaint [D.E. 83], and its previously

  filed versions.

         C.         “Control” means in Your possession, custody, under Your direction, or available

  to You upon reasonable demand, and includes in the possession, custody, or available upon

  reasonable demand, of those under the direction of You or Your employees, subordinates,

  counsel, accountants, consultants, experts, and any persons or entities acting or purporting to act

  on Your behalf.

         D.         “Cryptocurrency” means any digital currency in which encryption techniques are

  used to regulate the generation of units of currency and verify the transfer of funds, operating

  independently of a central bank. It shall include, but not be limited to, Bitcoin, Bitcoin Cash, any

  other “forked” Bitcoin asset, and Etherium’s Ethers.

         E.         “Document” means any item within the scope of Rule 34 of the Federal Rules of

  Civil Procedure, including, without limitation, any written or graphic matter or other means of

  preserving thought or expression, all tangible things from which information or thoughts can be

  processed or transcribed, and all copies containing additional matter, however produced or



                                                    3
Case 9:18-cv-80176-BB Document 314-1 Entered on FLSD Docket 11/26/2019 Page 4 of 6



  reproduced, of any kind and description, in Your actual or constructive possession, custody, care,

  or control, which pertain directly or indirectly, in whole or in part, either to any of the subjects

  listed below or to any other matter relevant to this action, or which are themselves listed below

  as specific documents, including, but not limited to, the following: correspondence, memoranda,

  notes, messages, letters, telegrams, teletyped messages, facsimiles, electronic mail, text

  messages, social-media posts, bulletins, diaries, chronological data, minutes, books, reports,

  charts, ledgers, invoices, worksheets, receipts, computer memory, word processing data,

  computer printouts, work-product schedules, account records, patents, licenses, legal pleadings,

  minutes of directors’ meetings, minutes of shareholders’ or other meetings, work assignments,

  transaction files, statistical records, financial records, bank records, security agreements, testing

  reports, newspaper or magazine articles, stories or clippings, affidavits, pleadings, contracts,

  transcripts, surveys, graphic representations of any kind, photographs, graphs, microfilms,

  videotapes, tape recordings, motion pictures or other films, or information maintained in any

  electronic medium (including, but not limited to, information found in computer hard drives,

  flash drives, USB drives, pocket drives, CDs, backup tapes, metadata, and PDFs).

         F.      “Including” means “including without limitation.”

         G.      “Plaintiffs” mean Ira Kleiman as the personal representative of the Estate of

  David Kleiman, and W&K Info Research Defense LLC (including any affiliates, subsidiaries,

  parent companies, or principals) and their respective agents.

         H.      “Relating to” and “relate to” means directly or indirectly referring to, evidencing,

  discussing, defining, mentioning, reflecting, regarding, pertaining to, consisting of, concerning,

  recording, evaluating, or in any way logically or factually connected with the matter discussed or

  to which reference is made.




                                                    4
Case 9:18-cv-80176-BB Document 314-1 Entered on FLSD Docket 11/26/2019 Page 5 of 6



         I.      “You,” “Your,” and “W&K” means W&K Info Defense Research LLC and any

  agent, employee, attorney, independent contractor, or any other person acting at the direction of,

  or on behalf of, W&K Info Defense Research LLC.

                                II.     RELEVANT TIME FRAME

         Unless specified in a request, this request includes and encompasses all responsive

  information from January 1, 2008 to the present.

                                      II. DESIGNATED TOPICS

         The corporate representative of W&K will be deposed regarding the following topics:

         1.      The facts alleged in the Complaint.

         2.      W&K’s membership, including the identification of its current and former

  members and communications with those members relating to the facts alleged in the Complaint.

         3.      W&K’s business purpose.

         4.      W&K’s proprietary and financial documents.

         5.      W&K’s tax filings.

         6.      W&K’s alleged ownership or development of intellectual property.

         7.      W&K’s alleged mining of bitcoin or any Cryptocurrency.

         8.      W&K’s ownership of bitcoin or any other Cryptocurrency.

         9.      W&K’s reinstatement in 2018.

         10.     W&K’s administrative dissolutions.

         11.     W&K Panama.

         12.     Any legal actions against W&K that is related to its alleged intellectual property,

  bitcoin or any Cryptocurrency.




                                                   5
Case 9:18-cv-80176-BB Document 314-1 Entered on FLSD Docket 11/26/2019 Page 6 of 6



          13.     Any legal actions that W&K brought that is related to its intellectual property,

  bitcoin or any Cryptocurrency.

          14.     Any accounts that W&K had at Liberty Reserve.

          15.     W&K’s membership meetings discussing this action, Dr. Craig Wright, bitcoin, or

  Cryptocurrency.

          16.     The assignment of any rights asserted in the Complaint.

          17.     All persons who are believed or known by W&K to have any knowledge

  concerning any of the issues in the Complaint.

          18.     The location of documents related to the Complaint.

          19.     W&K’s administration and its mailing address, physical address, and mail

  received relating to this action.




                                                   6
